On a motion for a rehearing of this application the following opinion was filed, February 10, 1886 :
Per Curiam.
An application is made to rehear this motion, on the ground that some doubt exists in the mind of respondent, concerning the proof of claims and their effect. As, under the assignment law, the assignee when applied to by creditors interested, represents all interests for purposes-of contest, and is.the proper person to contest claims, we *279llave no doubt the receiver stands in liis place, and that a judgment, whether in the original attachment suit, or in any proceeding which is resorted to under the assignment law, would bind all interests, and entitle the plaintiff, if he succeeds, to have the benefit in the fund saved to him under the arrangement in this case, as a judgment against him would also be final. But, as intimated in the opinion filed already, he cannot be compelled to prove his claim twice. We see no occasion for a rehearing, which will be denied.